                                          Case 3:21-cv-00611-MMC Document 43 Filed 04/27/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD, et al.,                            Case No. 21-cv-00611-MMC
                                                       Plaintiffs,
                                  8
                                                                                         ORDER DENYING PLAINTIFF'S
                                                 v.                                      MOTION FOR DISCOVERY
                                  9

                                  10     CONTRA COSTA COUNTY, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of plaintiff's motion, filed April 23, 2021, titled "Discovery

                                  14   Requested." Having read and considered the motion, the Court rules as follows.

                                  15          To the extent plaintiff seeks an order requiring any party in the above-titled case to

                                  16   provide her with discovery, the motion is hereby DENIED, without prejudice to plaintiff's

                                  17   first seeking discovery from defendants. See, e.g., Fed. R. Civ. P. 34 (setting forth

                                  18   procedure by which party can seek documents in another party's possession).

                                  19          To the extent plaintiff seeks an order requiring the state court conducting the

                                  20   dependency proceedings to provide plaintiff with "all evidence, all testimony, [and] full

                                  21   case files" (see Pl.'s Mot. at 1), the motion is hereby DENIED, as the Court lacks

                                  22   jurisdiction to reverse the state court's denial of plaintiff's motion for such documents (see

                                  23   Pl.'s Mot. Exs. A and B). See Atlantic Coast Line Railroad Co. v. Brotherhood of

                                  24   Locomotive Engineers, 398 U.S. 281, 296–97 (1970) (holding district courts "possess no

                                  25   power whatever to sit in . . . review of state court decisions").

                                  26          IT IS SO ORDERED.

                                  27   Dated: April 27, 2021
                                                                                                 MAXINE M. CHESNEY
                                  28                                                             United States District Judge
